SENTENCIA
I
La peticionaria, Acana Corporation h/n/c Acana Real Estate (en adelante Acana), nos solicitó la revisión de una sentencia emitida por el Tribunal de Circuito de Apelacio-nes (en adelante Tribunal de Circuito). Dicha sentencia re-vocó el dictamen del Tribunal de Primera Instancia, Sala Superior de San Juan, que a su vez desestimó varias de las reclamaciones presentadas contra Acana sobre discrimen por razón de embarazo, despido injustificado y reclamación de salarios.
El Tribunal de Circuito entendió que la señora Martínez tiene una causa de acción en virtud de la Ley Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. see. 467 et seq.), toda vez que fue despedida injustificadamente de su empleo mientras se hallaba en estado de embarazo. Devolvió el caso al tribunal de instancia para que determinara el monto de los daños conforme a dicha legislación.
*731Inconforme, Acana recurrió ante nos y señaló los si-guientes errores:
Primero: ... [C]oncluir que la recurrida se encontraba en es-tado de embarazo y disponer que es inmaterial el hecho de que el patrono conociera o no del embarazo; creando con ello una presunción.
Segundo: ... [D]isponer la celebración de [una] vista para dilucidar el monto de los daños sufridos por la Sra. Martínez al amparo de la Ley 3....
Tercero: ... [A]l aplicar el derecho a los hechos. (Énfasis suplido.)
Acordamos revisar y expedimos el recurso solicitado.
Luego de analizar, estudiar y examinar la sentencia del Tribunal de Circuito, procede confirmarla y devolver el caso al foro de instancia para que resuelva el asunto conforme dispuso el foro apelativo.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Na-veira de Rodón emitió una opinión de conformidad, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Rivera Pérez. El Juez Asociado Se-ñor Fuster Berlingeri no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —